Title: From Louisa Catherine Johnson Adams to John Adams, 3 July 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Philadelphia 3d July 1822
				
				I yesterday received your Letter which was forwarded to me by George from Washington—Your Uncle is under the hand of Dr. Physick and it is impossible for us to know whether we can get on to Boston or not rely on it that my desire to see you would induce me to make some great effort but I shall insist on seeing you in the Winter and after that you may perhaps have an opportunity of seeing us all the time as a change of residence may be necessary for us Washington being likely to become a residence fit only for Salamanders—I do not wish you to mention this to any one we must wait the event—I am uneasy about Charles I therefore beg you will write me immediately and let me know how he is The Scarletina is a complaint that I do not like but I know he is in good hands at Quincy—You do not say if you have passed a pleasant Vacation! how do matters go on at home? Does Abigail improve? Is Elizabeth grown taller? How is your Grandfather? Does he keep up as well as he did last Summer? I am anxious to have these questions answered. I see by the papers that Thomas has had a taste of marking and I hear from Mrs A– that he is likely to turn our quite a genius this must give you sincere pleasure and should he really prove successful in his future career to you he will be indebted for the Education he is now acquiring and God I trust will reward you for the meritorious deed—You are now rappidly advancing to the last year of your probation and I hope that your mind will not be materially affected by the tediousness of the Presidents discourses and that you will both admire and love Religion in whatever garb it may happen to  display itself—Young men of your age are naturally disinclined to restraint and all forms appear to them more or less irksome but Religion does not consist in mere form and I am sure yours is too well founded for a few tedious discourses to have any other affect than to create a momentary impatience which is easily removed by elevating your thoughts from the Creature to your God to whom the worship of the heart is always acceptable—Give my best Respects to Mr Boylston if you see him and tell him how much your Uncle is flattered by his invitation which however I am fearful he will not be able to accept any more than your affectionate Mother 
				
					L C A—
				
				
			